Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Claims 17-29 and 31-36 are all the claims.
2.	Claim 30 is canceled and Claims 17, 26-27 and 31-36 are amended in the Response of 6/9/2022.
3.	Claims 17-29 and 31-36 are all the claims under examination.
4.	This Office Action is final. Applicants amendments to the claims raise new grounds for objection and rejection.

Withdrawal of Objections
Drawings
5.	The objection to the informality of drawings for Figures 3 and 5 filed on 9/30/2019 is overcome. Applicants have filed replacement drawing sheets for Figures 1-6 and with amendments made to the figure legends for Figures 3 and 5A-5B.

Specification
6.	The objection to the disclosure because of informalities s withdrawn.
a) Applicants amendments to the specification to rectify the improper use of the term, e.g., Herceptin, PerkinElmer, which is a trade name or a mark used in commerce is found to overcome the objection.
.
b) Applicants amendments to the specification at pp. 5-6, 19, and 30-48 to correct the nucleic acid and peptide sequences by identification by sequence identifier (i.e., SEQ ID NO) overcomes the objection.
c) Applicants amendments to the figure legend to Figure 1 is overcome by inclusion of the SEQ ID NO in the amended Figure 1.
d) Applicants amendments to the figure legend to Figure 2 A now identify the three separate panels under the section as shown in the figure.
e) Applicants amendments to the figure legend to Figure 3 now identify the “three situations” as shown in the figure.
f) Applicants amendments to the figure legend to Figure 5A-5B now identify and describe the “States” as shown in the figure.

Claim Objections
7.	The objection to Claim 26 because of informalities is withdrawn.  Claim 26 is amended to delete “the the.”

Withdrawal of Rejections
Claim Rejections - 35 USC § 112, second paragraph
8.	The rejection of Claims 17-36 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is moot for the cancelled claim and withdrawn for the pending claims.
a) The rejection of Claims 17-36 for reciting “wherein the bispecific antibody can reduce a ligand-induced receptor function of ErbB-3 on a ErbB-2 and ErbB-3 positive cell,” is withdrawn in view of the deletion of the phrase from the claims.

b) The rejection of Claim 26 in lacking antecedent basis for the limitation " the the ErbB-1 cell-surface receptor density" is withdrawn in view of the amendment of the claim to recite “an.”

c) The rejection of Claim 26 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of Applicants comments in the Response of 6/9/2022.

d) The rejection of Claim 27 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of the replacement of the term “use” with “administration.”

e) The rejection of Claims 30-34 for reciting what are a laboratory name or an internal designation for the antibodies from which the VH and VL CDR1-3 are selected is moot for canceled Claim 30 and withdrawn for Claims 31-34 which are amended to recite the specific CDRs for the respective clones.

f) The rejection of claim 17 for reciting both the broad recitation “a ErbB-2 and ErbB-3 positive cell” and the narrower recitation “an ErbB-2/ErbB-3 positive tumor” is withdrawn in view of the amendment to delete the broader recitation.

Written Description
9.	The rejection of Claims 17 and 30-34 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn is moot for the canceled claim and withdrawn for the pending claims. 
Applicants have amended Claims 17 and 31-34 to clarify that the bispecific antibody does not comprise single domain antibodies but the VH CDR1-3 for each of the respective first and second binding site and having a shared VL domain for each of the first and second binding sites.

	
Written Description/ New Matter
10.	The rejection of Claims 17 and 35-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn. Applicants have amended Claims 35 to comprise the VL domain sequence and Claim 36 to comprise the VL CDR1-3.  

Claim Rejections - 35 USC § 102
11.	The rejection of Claim(s) 17-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McDonagh et al (IDS 7/29/2020 (NPL24)) is withdrawn. Applicants have amended the claims to recite the VH/VL CDR1-3 for each of the bispecific antigen binding sites which are not found in the MM-111 bispecific antibody of McDonagh.
	
Double Patenting
12.	The rejection of Claims 17-36 on the ground of nonstatutory double patenting as being unpatentable over claims 36, 40, 82-87 (with dependency to Claim 1) of copending Application No. 15/121,623 (reference application US 20170037145; issued 11,279,770) is moot for the canceled claim and withdrawn for the pending claims.
	Applicants allege none of the VHCDR3 domains for either the anti_ErbB-2 binding domain or the anti_ErbB-3 binding domain for the instant claimed bispecific antibody would correspond to the patent reference claims for the VHCDR3 RIYPGSGYTSYAQKFQG (SEQ ID NO:50) nor the VHCDR3 DHGSRHFWSYWGEFDY (SEQ ID NO:66), respectively.
	Applicants comments are incorrect that the VHCDR3 of SEQ ID NO: 66 does not correspond to either instant claimed SEQ ID NO: 56 or 61 as below:

    PNG
    media_image1.png
    372
    785
    media_image1.png
    Greyscale
 and 

    PNG
    media_image2.png
    385
    784
    media_image2.png
    Greyscale
However, it is correct to say that none of the instant claimed ErbB-2 VHCDR3 sequences (SEQ ID NOS: 20, 25, 42, 29, 34, 37, 51, 46 and 110) correspond to the patent reference sequence for ErbB-2 VHCDR3 RIYPGSGYTSYAQKFQG (SEQ ID NO:50). Accordingly, the combination of elements for a bispecific anti-ErbB-2 x anti-ErbB-3 antibody are NOT anticipated nor rendered obvious by the patent reference claims.

13.	The rejection of Claims 17-29 and 35-36 on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10844127 (US 15/121619) is withdrawn. 
Applicants allege none of the VHCDR1 domains for the anti_ErbB-2 binding domain of the instant claims (SEQ ID NOS:18, 23, 40, 27, 32, 49, 44 and 108) are anticipated by nor rendered obvious by the VHCDR1 sequence of SEQ ID NO: 9 (GLSMH) in the reference patent.
	The sequence string for SEQ ID NO: 9 is not GLSMH but is ELSMH. Nevertheless, the clone MF4280 which comprises the VHCDR1 sequence of SEQ ID NO: 9 for ELSMH is not present in the VHCDR1 for the anti-ErbB-2 antibody.

Rejections Maintained
Claim Rejections - 35 USC § 112, first paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Enablement
14.	The rejection of Claims 
	a) Applicants allege the claims have been amended to specify the sequence of the heavy and light chain CDR sequences of the claimed bispecific antibodies. Thus, the genus of bispecific antibodies is not the multitude of species contended by the Office, but rather those exemplified in the specification.
	Response to Arguments
	In the plain language of the amended claims, those CDR sequences are variable in sequence composition by way of the limitation that “each have at most two conservative amino acid substitutions relative to the CDR1, CDR2 and CDR3.” The POSA would appreciate that the substitutions are not limited to one CDR but may occur anywhere amongst all three of the CDRs for any given VH domain and for both the anti-Erb-B2 and anti-Erb-B3 binding sites in addition to the VL CDR1-3 binding site. The number of all possible conservative substitutions to each of the CDRs for the entire bispecific antibody falling within the claim scope is incalculable. Despite the attorney argument that no experimentation would be unduly burdensome to make much less use the incalculable repertoire of all possible species in a method of treatment, Applicants have not even demonstrated with a reasonable number of working embodiments, which species would be predictably operative in the treatment method for just any Erb-B2/Erb-B3 positive tumor, in vivo.

“The “predictability or lack thereof” in the art refers to the ability of one skilled in the art to extrapolate the disclosed or known results to the claimed invention. If one skilled in the art can readily anticipate the effect of a change within the subject matter to which the claimed invention pertains, then there is predictability in the art. On the other hand, if one skilled in the art cannot readily anticipate the effect of a change within the subject matter to which that claimed invention pertains, then there is lack of predictability in the art. Accordingly, what is known in the art provides evidence as to the question of predictability” (citing In re Marzocchi, 439 F.2d 220, 223-24, 169 USPQ 367, 369-70 (CCPA 1971)).
“In cases involving unpredictable factors, such as most chemical reactions and physiological activity, more may be required. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) (contrasting mechanical and electrical elements with chemical reactions and physiological activity). See also In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993); In re Vaeck, 947 F.2d 488, 496, 20 USPQ2d 1438, 1445 (Fed. Cir. 1991). This is because it is not obvious from the disclosure of one species, what other species will work.”

In summary, the claims recite a method of administering a genus of bispecific anti-Erb-B2 x anti-Erb-B3 antibody products having (1) an explicitly recited functional feature of specifically binding their respective proteins, (2) an implied functional feature of being therapeutic such that the bispecific antibody products have the required activity in the therapeutic methods, and (3) comprising all possible conservative substitutions at incalculable numbers to each of the CDRs for the entire bispecific antibody falling within the claim scope.  IN addition, Applicants rely on Attorney arguments which are not substantiated by extrinsic evidence for the reasonableness of making and using the vast repertoire of variant bispecific antibody products. MPEP 716.01 and 2145 (The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997)).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

15.	The provisional rejection of Claims 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

16.	The provisional rejection of Claims 25, and 27 of copending Application No. 16/614,237 (reference application 20210054096) is maintained. The reference application is not afforded safe harbor protection under 35 USC 121 because the reference does not share continuity. Applicants request that the rejection be held in abeyance is granted.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

New Grounds for Objection
Claim Objections
17.	Claim 17 is objected to because of the following informalities:  Claim 17 contains a period prior to the final “wherein” clause which is confusing and unclear because the POSA cannot determine whether the “wherein” clause should or should not be included as description of the claimed invention.  Appropriate correction is required.

New Grounds for Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


18.	Claims 31-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	a) Claims 31-34 are indefinite for depending from a canceled claim. The POSA cannot possibly conceive of what the intended subject matter is for the claims depending from a canceled base claim.

Conclusion
19.	No claims are allowed.
20.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

21.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883. The examiner can normally be reached Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LYNN ANNE BRISTOL
Primary Examiner
Art Unit 1643



/LYNN A BRISTOL/Primary Examiner, Art Unit 1643